Citation Nr: 0611951	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-08 904	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for depression. 
 
2.  Entitlement to service connection for bronchitis and 
asthma. 
 
3.  Entitlement to service connection for a sinus disorder. 
 
4.  Entitlement to service connection for nonspecific 
urethritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a November 2002 
rating decision of the VA regional office (RO) in Baltimore, 
Maryland that denied service connection for depression, 
bronchitis, asthma, a sinus disorder, and nonspecific 
urethritis.  

The veteran was afforded a personal hearing in March 2006 
before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record. 


REMAND

The veteran's service medical records reflect that he was 
treated on occasion for respiratory symptomatology variously 
diagnosed as bronchitis, acute sinusitis, pneumonitis, 
asthmatic pneumonitis, lower left lobe pneumonia and asthma.  
VA outpatient clinical records dated in 2000 and 2001 show 
that the appellant was being treated for symptoms diagnosed 
as asthma and bronchitis.  They also indicate that he might 
have had asthma since childhood.

The record shows that the veteran was scheduled for a VA 
pulmonary examination in 2002 but failed to appear.  In 
correspondence dated in June 2002, the appellant did not 
indicate why he missed the appointment, but requested that it 
be rescheduled.  There is no documentation in the record that 
the RO addressed his request.  The Board is of the opinion 
that another pulmonary examination should be scheduled to 
determine whether the appellant's current respiratory 
disorders relate to his period of military service.

The veteran's service medical records also indicate that he 
was treated several times for urethral discharge, diagnosed 
on at least one occasion as nonspecific urethritis.  He 
testified in March 2006 that he had not been treated for the 
disorder in quite a while, but continued to experience 
symptoms he felt were related to genitourinary symptoms he 
had in service.  The Board finds that a current examination 
is warranted in this instance to ascertain any possible 
relationship between current disability and military service.

The veteran testified on personal hearing on appeal in March 
2006 that he continued to receive treatment at the 
Washington, DC VA Medical Center for various of the claimed 
disorders.  The record reflects that the most recent clinical 
data from that facility date from September 2001.  Therefore, 
any subsequent medical information should be requested and 
associated with the claims folder.  Additionally, the 
appellant related that immediately after service, he obtained 
treatment at the Naval Air Station in Washington, DC.  The RO 
should attempt to secure these records.

Review of the record also discloses that the veteran has not 
been provided notice required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue of depression.  
The VCAA and its implementing regulations require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits, as well as 
specific notice regarding information or evidence required to 
substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The record reflects that the RO sent a 
VCAA notice letter to the veteran in December 2004 that 
referred to notice for PTSD that was previously withdrawn 
from appellate consideration.  The appellant must therefore 
be given the required notice with respect to the issue of 
depression.  Accordingly, the case must be remanded in order 
to comply with the statutory requirements of the VCAA in this 
regard.

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate his claims of service 
connection.  The RO must notify the 
appellant of the information and 
evidence needed to substantiate his 
claims for service connection, and of 
what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should be told to provide any evidence 
in his possession that is pertinent to 
his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002).  He should also be told 
of the criteria for assigning disability 
evaluations and effective dates.  
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006), 

2.  All VA clinical records dating from 
October 2001 should be retrieved from 
the Washington, DC VA Medical Center and 
associated with the claims folder.  

3.  The RO should contact the 
appropriate Navy records repository and 
request clinic notes for the veteran 
dating from 1975.  

4.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should be 
scheduled for VA examination(s) to 
determine the onset of any sinus 
disorder, bronchitis and asthma, and 
nonspecific urethritis.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The claims file and 
a copy of this remand should be made 
available to the physician(s) designated 
to examine the appellant.  A 
comprehensive clinical history should be 
obtained.  Based on a thorough review of 
the evidence of record, the examiner(s) 
should provide opinions, with complete 
rationale, as to the medical 
probabilities that the veteran currently 
has a sinus disorder, bronchitis and 
asthma, or nonspecific urethritis that 
began or was made worse by the veteran's 
period of military service.  The 
examiner who reviews the pulmonary 
disabilities should indicate a) whether 
the evidence unmistakably shows that the 
veteran had asthma and bronchitis prior 
to service (such evidence should be 
specifically identified by the 
examiner), and b) if any respiratory 
disability preexisted service, whether 
it underwent a permanent increase in 
severity during military duty beyond 
natural progression of the underlying 
disease process.  The opinions should be 
set forth in detail.  

5.  The veteran must be given adequate 
notice of the examination(s), to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2005).  If he fails to appear 
for the examinations, this fact should 
be noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

6.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested action 
is not undertaken or deficient, they 
should be returned to the examiner(s) 
for necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

